Citation Nr: 0533874	
Decision Date: 12/15/05    Archive Date: 12/30/05	

DOCKET NO.  03-33 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD). 

2.  Entitlement to a total disability based on individual 
unemployability by reason of service-connected disability.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1967 to May 1969.  
His medals and badges include the Combat Infantryman Badge 
and the Purple Heart Medal.

A review of the evidence of record discloses service 
connection for PTSD was granted by rating decision dated in 
July 2003.  A 30 percent disability rating was assigned, 
effective July 17, 2001, the date of receipt of the veteran's 
claim.  By rating decision dated in September 2003, the 
aforementioned rating decision was amended to reflect a 
50 percent rating for the PTSD from July 17, 2001.

In February 2005, the veteran provided oral testimony before 
a Veterans Law Judge by way of a video conference hearing.  A 
transcript of the hearing proceedings is of record.  The 
judge who conducted the hearing has since retired.  In 
October 2005 the veteran was sent a communication advising 
him of the departure of the judge from the Board.  He was 
informed that he had the right to another hearing before a 
different Veterans Law Judge.  He was provided with several 
options and was told that, if he did not respond within 30 
days from the date of the letter, that being October 12, 
2005, the Board would assume he did not want another hearing.  
No communication from the veteran with regard to this matter 
is of record.

The Board notes that the question of the veteran's 
entitlement to a total rating based on unemployability by 
reason of the severity of his service-connected psychiatric 
disorder, his sole service-connected disability, subsequent 
to January 9, 2003, is not a point of controversy in view of 
the decision below.  Unemployability is only given when the 
schedular rating is less than 100 percent and the decision 
below results in the assignment of a 100 percent rating from 
January 9, 2003.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO, and the duties to notify and assist have been satisfied.

2.  Manifestations of the veteran's PTSD include 
irritability, social isolation, startle response, and 
nightmares.

3.  From July 17, 2001, to January 8, 2003, manifestations of 
the veteran's PTSD caused him moderate difficulty in 
establishing and maintaining effective work and social 
relationships.  

4.  The veteran's PTSD has been totally incapacitating from 
both a social and industrial standpoint from January 9, 2003.


CONCLUSIONS OF LAW

1.  An initial disability rating of 50 percent, but not more, 
for the veteran's PTSD from July 17, 2001, to January 8, 
2003, is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2005).

2.  The criteria for entitlement to a total disability rating 
based on unemployability between July 17, 2001 and January 8, 
2003, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).

3.  The criteria for a 100 percent schedular evaluation for 
PTSD from January 9, 2003, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2005).

The VCAA and its implementing regulations also include 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative of any 
information, and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VA will also inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b).  The United States Court 
of Appeals for Veterans Claims (Court) has found that the 
regulation imposes a fourth VCAA notice requirement in 
addition to those cited above.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been fully advised of 
the evidence needed to substantiate entitlement to an initial 
disability rating in excess of 50 percent for PTSD, of the 
evidence he needed to provide, of the evidence VA would 
obtain, as well as the need for him to submit any evidence in 
his possession.  Such notice was issued to him and his 
representative in an October 2002 communication, a July 2003 
rating decision, a September 2003 decision review officer 
decision, in a September 2003 statement of the case, a 
December 2003 letter, an August 2004 supplemental statement 
of the case, a June 2005 supplemental statement of the case, 
a June 2005 rating decision, and a July 2005 statement of the 
case.

These documents provided them with notice of the law and 
governing regulations, including the VCAA, as well as the 
requirement to submit medical evidence to established 
entitlement to an initial disability rating in excess of 
50 percent for PTSD.  By way of these communications, they 
also were specifically informed of the cumulative evidence 
already having been previously provided to VA or obtained by 
VA on the veteran's behalf, and the ways in which this 
evidence failed to show entitlement to a higher evaluation.

The Board notes that VA's General Counsel has held that 
additional notice is not required with regard to issues that 
are downstream from an initial grant of service connection.  
VAOPGCPREC 8-2003.  The Board is bound by this opinion.  
38 U.S.C.A. § 7104(c).  The statement of the case did, 
however, provide notice of the evidence needed to 
substantiate a claim for a higher initial rating.  A November 
2003 communication informed the veteran that an increase in 
the assigned percentage had been granted.  The veteran was 
told what evidence had been considered and was told that, 
should there be other evidence he wanted considered, such as 
obtaining evidence from VA or private physicians, how he 
could go about it.  

The Board notes that the veteran was accorded an opportunity 
to present oral testimony on his behalf before a Veterans Law 
Judge at a video conference hearing in March 2005.  Further, 
a review of the claims folder reveals the case was remanded 
by the Board in March 2005 primarily to ensure compliance 
with the VCAA.  The Board also notes that the record includes 
an April 2005 communication from the veteran's accredited 
representative in which he indicated he was submitting the 
veteran's Social Security disability file.  He stated that 
with the receipt of that material, the file "now is complete 
and we await your favorable decision...."  In view of the 
foregoing, the Board will proceed to an adjudication of the 
claim based on the current record.  The Board notes that it 
has granted a substantial increase in the disability for a 
good portion of the appeal.  




Pertinent Laws and Regulations

Disability evaluations are determined from the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred in or 
aggravated during military service and the residual 
conditions in civil occupations generally.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be assigned, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Where there is an approximate 
balance of positive and negative evidence regarding any issue 
material to a determination of the matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

Psychiatric disorders, including PTSD, are rated under a 
general rating formula for mental disorders.  The criteria 
under that formula for ratings of 50 percent or higher are as 
follows:  Occupational and social impairment with reduced 
reliability, productivity due to such symptoms as:  Flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships. 

The next higher rating of 70 percent is authorized when the 
PTSD is manifested by occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  Suicidal ideation, obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability to 
establish and maintain effective relationships.

A maximum schedular evaluation of 100 percent is provided 
when the PTSD is manifested by total social and occupational 
impairment, due to such symptoms as:  Gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time and place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is 
based on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 
9 Vet. App. 266, 267 (1996), citing the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, 4th ed., page 32.

A score of 41 to 50 is warranted for "serious" symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or serious impairment of social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A score of 51 to 60 is warranted for "moderate" symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational 
or school functioning (e.g., few friends, conflicts with 
peers or co-workers).

A score of 61 to 70 is appropriate when there are some 
"mild" symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaning interpersonal relationships."

A score of 71 to 80 is appropriate when there are symptoms 
that are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument); no more than slight impairment in social, 
occupational, or school functioning...."  

With regard to unemployability, the Board notes that a total 
disability rating for compensation purposes may be assigned 
when the schedular rating is less than total when the 
disabled individual is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that if there are two or 
more disabilities, one is ratable at least to 40 percent, and 
there are sufficient remaining disabilities to bring the 
combined evaluation to 70 percent. 38 C.F.R. § 4.16(a).  It 
is the established policy of VA that all veterans who are 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. § 4.16(b).  A finding of total 
disability is appropriate when there is present any 
impairment of mind or body that is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2005).

Factors to be considered are the veteran's education, 
employment history, and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).  In reaching such a 
determination, the essential inquiry (whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability).  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may not be given to 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2005).

Analysis

The claim for disability benefits was received on July 17, 
2001.  Of record are reports of VA outpatient visits on 
periodic occasions beginning in 2001.  At the time of one 
such visit on July 16, 2001, it was indicated the veteran was 
fully employed and was happily married to his second wife.  
He described some symptoms of PTSD, but did not appear to be 
troubled by the disorder.  Clearly, there was no indication 
of appreciable psychiatric impairment at this time.

At the time of another outpatient visit on July 23, 2001, the 
veteran was described as well groomed.  Mood was normal, 
attitude was cooperative, affect was appropriate, and speech 
was normal.  Motor activity was relaxed and calm.  He was 
fully oriented and judgment was intact.  However, insight was 
limited and memory was somewhat impaired.  He denied any 
psychotic symptomatology, including suicidal ideation.  He 
was still employed on a full-time basis. Again, the evidence 
does not reflect impairment indicative of the criteria set 
forth above so as to warrant a higher rating. Also, the 
veteran was still employed on a full time basis with no work 
restrictions indicated.

At the time of a visit dated August 13, 2001, it was 
indicated the veteran had some PTSD symptoms, but it was 
noted they had not interfered with his life.  It was 
acknowledged that it was difficult to elicit information from 
the veteran.  He was given an Axis I diagnosis of anxiety.  
PTSD was to be ruled out.  He was given a GAF score at the 
present time of 76 or 78.  This score is reflective of only 
mild impairment.

Other medical evidence, however, includes a report of 
psychiatric evaluation by a social worker at a private 
facility on January 9, 2003.  The veteran stated he was still 
working as a biomedical technician at a local hospital where 
he had been employed for some 34 years.  He was currently 
living with his wife and his oldest stepson.  The individual 
was separated from his wife and the veteran indicated this 
was putting some stress on him and his wife.  The veteran 
stated that since Vietnam he had become more withdrawn and 
was a sadder person.  

On mental status examination he was described as somewhat 
irritable and at times emotional and tearful when talking 
about Vietnam.  He indicated some depression, but no suicidal 
ideation.  He was appropriately dressed and groomed.  He 
exhibited some memory loss.  He had no signs of delusions or 
hallucinations.  It was stated that he presented with 
symptoms that clearly indicated PTSD.  The Axis I diagnosis 
was PTSD.  There was no Axis II diagnosis.  He was given a 
GAF score of 45.  Counseling was recommended.  Also, it was 
noted consideration should be given to the use of medication 
to address some of his symptoms.

The medical evidence of record also includes a report of a VA 
psychiatric examination of the veteran on June 19, 2003.  The 
claims file was reviewed by the examiner.  The veteran 
indicated he had never been hospitalized for psychiatric 
purposes.  Complaints included irritability, nightmares, 
forgetfulness, and difficulty concentrating.  The veteran had 
been married to his second wife since 1982.  He described the 
marriage as "pretty solid" and stated that getting treatment 
had helped the marriage.  With regard to social functioning, 
the veteran stated he had very few friends.  

On examination he was described as casually dressed and 
exhibiting good hygiene.  His attitude was cooperative and 
friendly.  Eye contact was good.  Speech was characterized by 
good articulation, normal rate and rhythm.  Mood was mildly 
dysphoric and somewhat withdrawn.  Affect was constricted in 
range.  Thought processes were intact and characterized as 
logical, sequential, and goal-directed.  There was no 
evidence of hallucinations or delusions.  The veteran denied 
suicidal or homicidal ideation.  Attention/concentration was 
not formally assessed, but no overt problems were detected on 
examination.  The examiner opined that at the present time 
the veteran's psychiatric symptoms "appear to create moderate 
impairment in social/occupational functioning."  The veteran 
was given Axis I diagnoses of PTSD and depressive disorder.  
There was no Axis II diagnosis.  He was given a GAF score of 
59.

Additional pertinent evidence includes a report of a 
September 23, 2003, outpatient biopsychosocial assessment at 
a private facility.  The veteran reported various symptoms, 
to include nightmares, irritability, anger, flashbacks, 
startle response, and some conflicts at times on the job.  
The veteran stated that he enjoyed hunting and went out to a 
camp.  He claimed that otherwise he did not have a lot of 
friends.  The closest friends he had were those in a group 
therapy session he had just started attending.  The veteran 
acknowledged a history of substance abuse, but indicated that 
he had cut back significantly. 

On examination he was described as alert and properly 
oriented.  He was friendly and cooperative.  There were no 
unusual mannerisms.  Voice was soft, but clearly audible.  
Affect remained flat and was very constricted in terms of its 
range.  Mood was described as mildly depressed, but getting 
by.  He was not suicidal or homicidal, but indicated that he 
had and had had suicidal ideation in the past.  There were no 
hallucinations, delusions, or ideas of reference.  Memory was 
intact, but he reported a history of forgetfulness.  
Attention was intact.  It was noted that the veteran was 
refusing medications at the present time because he believed 
he had made very definite gains in his treatment in the group 
therapy program.  Prognosis was described as fair to good.  
Strengths included his long work history and his 
determination.  

The Axis I diagnosis was PTSD.  Also diagnosed was depressive 
episode, not otherwise specified.  Also diagnosed was rule 
out alcohol abuse.  There was no Axis II diagnosis.  He was 
given a current GAF score of 45.

Additional medical evidence includes the report of 
psychiatric evaluation of the veteran at the same private 
facility by a physician on January 5, 2004.  The veteran 
described his stressful experiences while in Vietnam.  He 
indicated that, following service, he had worked for 34 years 
as a bio-med equipment technician, but retired in January 
2004 because the job was becoming too stressful for him.  He 
continued to describe his marriage as "solid."  He stated 
that he got along well with his children, especially since he 
had been going to group therapy for his PTSD.  The veteran 
endorsed various symptoms commonly associated with PTSD.  
These included intrusive thoughts, flashbacks, social 
isolation, irritability, difficulty with authority figures, 
difficulty concentrating, hypervigilance, and exaggerated 
startle response.

On examination he was described as alert and cooperative.  
Motor activity was not agitated or retarded.  His speech was 
regular in rhythm and rate with normal volume.  Affect was 
somewhat blunted, but was appropriate.  Mood was mildly 
depressed.  Thought processes were linear and goal-directed 
without any signs of a thought disorder.  There were no 
hallucinations and there was no homicidal or suicidal 
ideation.  Cognitively he was described as intact.  Insight 
and judgment appeared to be fair.  The Axis I diagnosis was 
PTSD.  The Axis II diagnosis was deferred.  The veteran was 
given a GAF score of 48.  The examiner noted the veteran left 
work "at a relatively early age because of difficulty 
maintaining himself there."

At the hearing before a Veterans Law Judge in February 2005, 
the veteran indicated that he retired in January 2004.  He 
testified, "It was a regular retirement."  He also indicated 
he was in receipt of Social Security disability benefits.  
Evidence submitted by the veteran and his representative 
reflect that the veteran was determined to be disabled for 
Social Security purposes, effective January 2, 2004.  

Analysis

In view of the foregoing, and based on its own longitudinal 
review of the evidence of record, the Board finds that the 
maximum schedular rating of 100 percent is reasonably 
warranted from January 9, 2003, the date of the veteran's 
initial assessment at a private behavioral services facility 
and a time when his overall psychiatric picture became much 
worse.  The degree of impairment attributable to the 
veteran's PTSD reasonably comports with a 100 percent rating 
since that time.  As reflected in the recitation of the 
evidence above, except for one occasion when he was given a 
GAF score of 59 in June 2003, the veteran's GAF scores since 
early 2003 have been consistently in the forties, scores 
indicative of significant social and industrial impairment.  
The veteran has consistently described experiencing many 
symptoms associated with his PTSD and his insight and 
judgment have been described as appearing to be only fair in 
degree.  Further, his mood has been described as depressed, 
and his affect has been described as somewhat constricted.  
The Board, therefore, finds it more than reasonable to assign 
a 100 percent rating for the PTSD from January 9, 2003.  

However, as noted above, the degree of impairment 
attributable to the PTSD prior to that time is not shown to 
warrant a disability in excess of 50 percent.  As noted 
above, the veteran was given a GAF score of 78 at the time of 
an outpatient visit in August 2001.  Further, at that time it 
was noted that he had social interaction and was not 
reporting any problems at work.  The record shows that since 
2003, the veteran has described social isolation, except for 
involvement with family members.  Further, the medical 
evidence dating from 2001 to early 2003 indicates that the 
veteran was fully employed and was not having any marital 
problems.  The evidence since 2003 however reflects that the 
veteran retired at the beginning of 2004 and there was some 
indication that this retirement was occasioned partly because 
of difficulties getting along with others in the workplace. 
Therefore, the Board finds it reasonable to assign a 100% 
schedular evaluation from January 9, 2003, the date of a 
psychiatric evaluation that saw a significant drop in the 
veteran's GAF score.


ORDER

A disability rating in excess of 50 percent for the time 
frame between July 17, 2001, and January 8, 2003, is denied.  
To this extent, the appeal is denied.

A 100 percent schedular rating for PTSD from January 9, 2003, 
is granted.  To this extent, the appeal is allowed.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


